DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a first office of action for application Serial No. 16/868,017. Claims 1-13 have been examined and fully considered. 
Claims 1-13 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of DE102019207448.0 filed 05/21/2019.
Claim Objections
Claims 1, 9  and 13 objected to because of the following informalities:
	Claims recites “…simultaneous localization and mapping in 2D using a 3D scanner…”, however,  2D and 3D the abbreviations should  be spelled out initially.    
	Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunnam (US 2019/0079193) in view of Likholyot (US 2013/0314688).
Regarding claim 1,  Gunnam discloses a method for simultaneous localization and mapping in 2D using a 3D scanner (See at least Abstract *** Examiner notes that the reference utilize the methods to improved simultaneous localization and mapping based on 3-D LIDAR image data that is received a 3D scanner which could be extract similar results to perform the operation for this application***), the method comprising the following steps: 
	scanning an environment using the 3D scanner to generate a three-dimensional representation of the environment (see at least Para. [0039], “Simultaneous localization and mapping (SLAM) involves building a consistent three dimensional geometric map of the environment traversed by a LID AR measurement system while estimating the position of the LIDAR measurement system within the environment”) in a form of a 3D pixel cloud made up of a multitude of scanned pixels (see at least Para. [0041], “FIG. 1. LIDAR measurement system 104 is attached to vehicle 103 and acquires three dimensional point cloud data associated with images of the surrounding environment. Instantaneous coordinate frame (XI, YI, ZI) is  attached to LIDAR measurement system 104. LIDAR measurement system 104 generates point cloud data measured with reference to the instantaneous coordinate frame. In other words, the distance measurements performed by LIDAR system 104 are measured with respect to the LIDAR measurement system 104, itself”); 
	generate a two-dimensional representation of the environment in a form of a 2D pixel cloud from the 3D pixel cloud (see at least Para. [0014], “three dimensional image frame is subdivided into a 3D grid map. The cells of the 3D grid map are projected along the vertical direction (e.g., perpendicular to the ground plane) to generate a 2D grid map”)…
	Gunnam does not explicitly teach  
	conveying the 2D pixel cloud to a 2D SLAM (Simultaneous Localization and Mapping) algorithm to generate a map of the environment and to simultaneously ascertain a current position of the 3D scanner within the map. 
	However, in the same field of endeavor, Likholyot teaches
	…conveying the 2D pixel cloud to a 2D SLAM (Simultaneous Localization and Mapping) algorithm to generate a map of the environment and to simultaneously ascertain a current position of the 3D scanner within the map (see at least Para. [0005], “the cameras are calibrated and aligned with laser range finders. During navigation Such robots use Simultaneous Localization And Mapping (SLAM) algorithms to dynamically build a 2D point cloud map of their environment using the laser range finder data and compute their position and orientation on that map”; and Para. [0046], “The processing unit can also execute a SLAM code and thus implement the computing device 5 executing an algorithm for automatically projecting and aligning 2D data sets. The processing unit can further execute an IMU code, if an IMU is present. Drawing floorplans and measuring positions of points on a floor can be combined within one software application”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify Gunnam by combining …conveying the 2D pixel cloud to a 2D SLAM (Simultaneous Localization and Mapping) algorithm to generate a map of the environment and to simultaneously ascertain a current position of the 3D scanner within the map as taught by Likholyot. One of ordinary skill in the art would have been motivated to make this modification in order to providing heading information to the IMU 17 via data path 6 to improve accuracy of the IMU computations by reducing drift errors through a sensor fusion algorithm (see at least Para. [0034]).
Regarding claim 2, Gunnam in view of Likholyot teaches the method as recited in claim 1. Gunnam further discloses wherein a compensation of a movement which the 3D scanner has executed during the scanning is carried out (see at least Para. [0104], “In block 202, a time sequence of image frames is generated. Each of the image frames includes a plurality of measured points each associated with a measurement of a different location in the three dimensional environment with respect to the LIDAR measurement system. Each measurement of each of the plurality of measured points includes an indication of location of the measured point with respect to the LIDAR measurement system and an indication of an optical property of the measurement”), and an odometry datum is first ascertained, which represents a displacement of the 3D scanner in six degrees of freedom (see at least Para. [0076], “FIG. 3, incremental sensor odometry module 151 estimates the six degree of freedom (e.g., X, Y, Z, Rx, Ry, Rz) position of the LIDAR measurement system at the nth feature set”), and the current position of the 3D scanner is then determined for each measured scanning point of the 3D pixel cloud based on the odometry datum during a measurement of the respective pixel, and the measured pixel is then determined therefrom (see at least Para. [0080] *** Examiner interprets indicates that the measured pixel the current location of the sensor (i.e., 3D scanner) is determined***)  
Regarding claim 3, Gunnam in view of Likholyot teaches the method as recited in claim 2. Gunnam further discloses wherein the odometry datum is generated by fusing measuring data (see at least Para. [0081], “FIG. 3, a feature map fusion module 159 receives the current location of the LIDAR measurement system in the world frame, J' sensor w 157, the current LFM, ~FMFeatures w 155, and the previous LFM, k-l LFMFeatures w 154. Feature map fusion module 159 consistently fuses ~FMFeatures w 155 and k-1 LFMFeatures w 154 based on the current sensor position, J' sensor w 157, and combines the fused feature map into a global grid map”) of a vehicle odometry (see at least Para. [0080], “in FIG. 3, a fast sensor
odometry module 158 receives the current location of the LIDAR measurement system in the world frame, J'sensorw 157, at the current large frame index, k. Fast sensor odometry
module 158 estimates the current six degree of freedom position of the sensor with respect to the world coordinate frame at the current small frame index”) with measuring data of an inertial measuring unit (see at least Para. [0076], “the multiple resolution SLAM module 150 receives input from an inertial measurement unit (IMU) of the LIDAR measurement system” ***Examiner interprets that fused data that is received by from an inertial measurement unit (IMU) of the LIDAR measurement system for feature map fusion module which is the odometry datum is generated by fusing measuring data***).  
Regarding claim 4, Gunnam in view of Likholyot teaches the method as recited in claim 1. Gunnam further teaches wherein the 3D pixel cloud is transformed into a coordinate system having a z-axis aligned in parallel with a direction of gravity (see at least Para. [0045], “As depicted in FIG. 2, coordinate transformation module 125 receives point cloud data 105. A single point cloud (i.e., image frame) includes the pixels measured in one full scan ( e.g., 360 degree scan around LID AR measurement system 104). In general, point cloud data generated by a LIDAR measurement system attached to a vehicle is represented in spherical coordinates. In one example, the location of each measured pixel in three dimensional space is represented by two Euler angles and the distance measurement, itself. Coordinate transformation module 125 performs a coordinate transformation to the point cloud data that converts the coordinate representation of the point cloud data from spherical coordinates to Cartesian coordinates”).
Regarding claim 5, Gunnam in view of Likholyot teaches the method as recited in claim 1. Gunnam further discloses wherein vertical structures are extracted based on the 3D pixel cloud in that a normal estimate is carried out for each pixel of the 3D pixel cloud (see at least Para. [0046], “image frames of point cloud data are segmented to remove redundant data before feature extraction. In this manner, each image frame includes high resolution data only in the region of interest (ROI) and lower resolution in regions that are sufficiently well described with fewer pixels, or none at all. By reducing the number of pixels in each image frame, the amount of data associated with each image frame is reduced. This results is reduced communication overhead and downstream computational complexity”) and particular pixels of the 3D pixel cloud whose normal component in a vertical direction is greater than a predefined threshold value are then discarded (see at least Para. [0055], “segmentation module 130 determines a difference between the maximum elevation (e.g., z-coordinate) value of all of the pixels in a cell and the minimum elevation value of all of the pixels in a cell. If the difference, exceeds a predetermined threshold value, the pixels are determined to be not redundant. A large difference in elevation within a cell indicates a vertical structure, rather than a ground plane” and Para. [0058], “FIG. 5 depicts a plot 180 illustrative of a two dimensional projection of detected pixels of the same image frame depicted in FIG. 4 after segmentation by segmentation  module 130. In this example, the number of pixels has been reduced by 31 %. As illustrated in FIGS. 4 and 5, segmentation module 130 eliminated redundant, high resolution pixels associated with measurements of the ground plane near the LIDAR measurement device”).  
Regarding claim 6, Gunnam in view of Likholyot teaches the method as recited in claim 1. Gunnam further discloses wherein the 3D pixel cloud is projected into a two-dimensional coordinate system in that a vertical component is discarded for each of scanning point of the 3D pixel cloud.
Regarding claim 9, recites analogous limitations that are present in claim 1, therefore claim 9 would be rejected for the same reasons above.
Regarding claim 10, recites analogous limitations that are present in claim 2, therefore claim 10 would be rejected for the same reasons above.
Regarding claim 11, recites analogous limitations that are present in claim 4, therefore claim 11 would be rejected for the same reasons above.
Regarding claim 12, recites analogous limitations that are present in claim 5, therefore claim 12 would be rejected for the same reasons above.
Regarding claim 13, recites analogous limitations that are present in claim 1, therefore claim 13 would be rejected for the same reasons above.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunnam in view of Likholyot as applied to claim 1 above, and further in view of Chen et al. (US 20200200912).
Regarding  claim 7,  Gunnam in view of Likholyot teaches the method as recited in claim 1. Gunnam further discloses wherein a number of pixels of the 3D pixel cloud is reduced (see at least Para. [0046], “By reducing the number of pixels in each image frame, the amount of data associated with each image frame is reduced. This results is reduced communication overhead and downstream computational complexity”)…
	Neither Gunnam nor Likholyot explicitly
	…using a Voxel filter and/or by regular undersampling.
	However, in the same field of endeavor, Chen teaches
	…using a Voxel filter and/or by regular undersampling (see at least Para. [0018], “the systems and methods described herein utilize light detection and ranging (LIDAR) to obtain high resolution three-dimensional (3D) point clouds over a plurality of frames that are then processed to accurately detect and track pole-shaped objects. This processing could include, for example, down-sampling to form a 3D voxel grid, ground surface reflection filtering the 3D voxel grid to obtain filtered 3D LIDAR point cloud data”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify Gunnam in view of Likholyot combining …using a Voxel filter and/or by regular undersampling. as taught by Chen. One of ordinary skill in the art would have been motivated to make this modification in order to convey that the filtered 3D LIDAR point cloud data is cut or sliced into sub - point clouds or clusters to further improve the accuracy of object detection accuracy (see at least Para. 22).
Allowable Subject Matter
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	For the independent claim(s) 8, where the claim features… method further comprising the following steps: initializing a known starting position for the localization; after the initializing, subsequently setting up a SLAM graph with an initial node and an allocated unary factor, which encodes the initial position; predicting the current position for each current scan using a currently ascertained odometry datum; carrying out scan matching with the predicted current position as a starting estimate; and  generating a new node in the SLAM graph with a binary edge to a preceding node and the scan matching as a unary edge, when considered these claimed features are novel and non-obvious, in light of the prior art of record, in combination of either individually and/or dependently on other prior art which does not teach the claim features 99886525.117generating a new node in the SLAM graph with a binary edge to a preceding node and the scan matching as a unary edge., 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663